Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kuriyama et al., JP 2004-269923 A. A machine translation was used for Kuriyama et al. [hereinafter Kuriyama].
Kuriyama teaches:
A plating method for subjecting a substrate to a plating treatment, the substrate including a part to be plated that is exposed to a plating solution and an edge portion that is an outer region of the part to be plated (plating substrate W; Kuriyama abstract, figs. 5 & 7), the plating method comprising: 
a first sealing step of bringing a first seal body into contact with the substrate to seal the edge portion of the substrate (substrate W’s peripheral portion is sealed; Kuriyama [0028], figs. 2 & 5),
a prewetting step of subjecting, to a prewetting treatment, the substrate sealed by the first sealing step (pretreatment with pure water to improve the hydrophilicity, which is prewetting; Kuriyyama [0028]-[0032], [0035], figs. 2 & 5),
a first seal removing step of removing the first seal body from the prewetted substrate (a pretreated wafer is put into substrate holder 60 on the substrate attaching/detaching stage 62 and in order to do this the wafer must have been removed from the first seal; alternatively it would have been obvious to a person having ordinary skill in the art at the time of the invention to have removed the first seal in order to free the substrate for subsequent mounting onto the substrate holder 60; Kuriyama [0048], figs. 2 & 5),
a substrate holding step of holding the substrate with a substrate holder including a second seal body (pretreated substrate W mounted on substrate holder 60 and sealed; Kuriyama [0048], figs. 5 & 7), and 
a plating step of applying the plating solution to the substrate held by the substrate holder (substrate W plated; Kuriyama [0028], [0030], figs. 5 & 7).

However, Kuriyama and the prior art of record fail to teach “the prewetting substrate holder comprises a resistance measuring mechanism that measures an electric resistance of a conductive layer of the edge portion of the substrate, and the plating method further comprising: a step of measuring the electric resistance of the substrate held by the prewetting substrate holder.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794